DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is in response to the amendment filed on 1/14/2022.  In the amendment, claims 1, 8, 10, 12, 19, and 20 have been amended and claims 7, 9, and 11 have been cancelled. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/14/2022, with respect to with respect to the prior art rejection in view of the amendments made to the independent claims have been fully considered and are persuasive.  The 35 USC 103 rejection(s) of claims 1-6, 8, 10, and 12-20 has/have been withdrawn. 
Applicant argues the prior art combination in light of the current amendments made in the claims - it is noted that the amendments bring in previously presented limitations from now cancelled dependent claims but also modifies the language used with respect to the force application on at least the distal expansion ring by clarifying that the stop member of the core advancement wire is configured to press distally into said first end of said distal expansion ring when said core advancement wire is advanced distally. This clarification/amendment/argument clearly overcame the prior art rejection as neither Berglung nor Stephens disclose, teach, or suggest such a step/limitation. Examiner also notes that the location of the distal expansion ring, that is being disposed within and fixedly connected to the distal end is not suggested or taught sufficiently by the prior art cited such that it would have been an obvious modification to the primary reference to be used in conjunction with the method steps as claimed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chris Davis on May 11, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
In claim 20, line 9 - ‘a first end, a second end,’ has been deleted and replaced therewith --a proximal end, a distal end,--
In claim 20, line 12 - ‘a first end, a second end,’ has been deleted and replaced therewith --a proximal end, a distal end,--
In claim 20, lines 15 & 16 - ‘each of said distal and proximal expansion rings comprise a first end, a second end, and an inner lumen,’ has been deleted
Reasons for Allowance
Claims 1-6, 8, 10, and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 1 & 12, the prior art of record fails to disclose, teach, or suggest the method as claimed including wherein the stop member of the core advancement wire is configured to press distally into said first end of said distal expansion ring when said core advancement wire is advanced distally, in combination with the remaining structure and steps; regarding claim 20, the prior art of record fails to disclose, teach, or suggest the limitations discussed above and the step of retracting said advancement wire proximally such that said intermediate stop member presses proximally into said distal end (second end as referred to in claims 1 and 12) of said proximal expansion ring.
Examiner has cited US Pub. No. 2016/0302949 A1 as pertinent art - although not prior art because of the effective filing date - Figure 9 shows a pusher member that engages a distal end engagement portion 5 to deliver the stent from the catheter/sheath; however, the distal engagement portion 5 is not disclosed to be an expansion ring disposed within and fixedly connected to the distal end of the stent as required in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        May 12, 2022